FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                            FOR THE TENTH CIRCUIT                               May 16, 2019
                        _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                            No. 19-3042
                                                   (D.C. Nos. 6:18-CV-001175-EFM &
 JOAL WILLIAM GOODWIN,                                   6:10-CR-10083-EFM-1)
                                                                (D. Kan.)
       Defendant - Appellant.
                      _________________________________

            ORDER DENYING CERTIFICATE OF APPEALABILITY*
                   _________________________________

Before HARTZ, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

       Joal William Goodwin, a federal prisoner proceeding pro se, seeks a certificate of

appealability (COA) to appeal the district court’s order dismissing his 28 U.S.C. § 2255

motion as an unauthorized second or successive § 2255 motion and dismissing it for lack

of jurisdiction. We deny a COA and dismiss this matter.

       In 2010, Mr. Goodwin pleaded guilty to one count of bank robbery, in violation of

18 U.S.C. § 2113(a). He was sentenced as a career offender to 151 months’

imprisonment. He did not file a direct appeal. In 2011, Mr. Goodwin filed his first

§ 2255 motion in district court based on ineffective assistance of counsel. The district



       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
court denied the motion, and we denied a COA. In 2016, this court granted Mr. Goodwin

authorization to file a second or successive § 2255 motion in district court to challenge

his career offender enhancement based on the Supreme Court’s decision in Johnson v.

United States, 135 S. Ct. 2551 (2015). The district court denied Mr. Goodwin’s

authorized § 2255 motion, and he did not appeal. On June 15, 2018, Mr. Goodwin filed

the underlying § 2255 motion in district court, seeking to reopen his original § 2255

proceedings based on ineffective assistance of counsel. The district court determined that

the motion was an unauthorized second or successive § 2255 motion and dismissed it for

lack of jurisdiction.

       Mr. Goodwin now seeks a COA to appeal from that dismissal. “A [COA] may

issue . . . only if the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). Because the district court dismissed his

motion on procedural grounds, to obtain a COA Mr. Goodwin must demonstrate both

“that jurists of reason would find it debatable whether the [motion] states a valid claim of

the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). We need not reach the constitutional component of this

standard since it is apparent Mr. Goodwin cannot meet his burden on the procedural one.

See id. at 485.

       A prisoner may not file a second or successive § 2255 motion without

authorization from this court. 28 U.S.C. § 2244(b)(3)(A); id. § 2255(h). The district



                                              2
court lacks jurisdiction to consider the merits of a second or successive § 2255 motion

absent authorization. In re Cline, 531 F.3d 1249, 1251 (10th Cir. 2008) (per curiam).

       In his motion filed in district court, Mr. Goodwin sought to reopen his original

§ 2255 proceedings, claiming trial counsel was ineffective in failing to challenge a prior

conviction as a predicate offense for the career offender enhancement, and in failing to

argue for a downward variance at sentencing. The district court determined that

Mr. Goodwin was “attempt[ing] to file a successive § 2255 motion as he clearly states

that he seeks to re-open his previous (2011) § 2255 motion,” R., Vol. III at 83. Because

Mr. Goodwin had not obtained the proper authorization from this court to file a second or

successive § 2255 motion, the district court dismissed the motion for lack of jurisdiction

and denied a COA.

       In his COA application to this court, Mr. Goodwin repeats the same merits

arguments he presented in district court. But he fails to address how the district court

erred in its procedural ruling that his motion was clearly a successive § 2255 motion.

Reasonable jurists could not debate that Mr. Goodwin’s motion is an unauthorized

second or successive § 2255 motion over which the district court lacked jurisdiction.

       Accordingly, we deny a COA and dismiss this matter. Mr. Goodwin’s motion for

leave to proceed on appeal in forma pauperis is also denied. We remind Mr. Goodwin of

his obligation to pay the full amount of the filing fee despite our denial of a COA and




                                             3
dismissal of this appeal.


                            Entered for the Court



                            ELISABETH A. SHUMAKER, Clerk




                            4